Filed 6/30/14 P. v. Araujo CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


THE PEOPLE,

         Plaintiff and Respondent,                                                      F065568

                   v.                                                     (Super. Ct. No. VCF124455)

DAVID STEVEN ARAUJO,                                                                 OPINION
         Defendant and Appellant.


                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. James W.
Hollman, Judge.
         Linda J. Zachritz, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the State Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-


*        Before Levy, Acting P.J., Cornell, J., and Gomes, J.
       In 2005, a jury convicted appellant, David Steven Araujo, of attempted murder
(Pen. Code, §§ 187, 664)1 and assault with a deadly weapon (§ 245, subd. (a)(1)), and
found true enhancement allegations that in committing both offenses, appellant
personally inflicted great bodily injury (§ 12022.7, subd. (a)) and personally used a
deadly weapon (§ 12022, subd. (b)(1)). In a separate proceeding, the jury found that
appellant was legally insane at the time he committed the instant offenses. The court
ordered appellant committed to Atascadero State Hospital pending restoration of sanity,
and set appellant’s maximum period of confinement at life with the possibility of parole
plus four years.
       In 2008, the court ordered that appellant receive outpatient treatment under the
supervision of the Central California Conditional Release Program (CONREP). In 2010,
the court ordered appellant’s outpatient status revoked.
       In March 2012, the court granted appellant outpatient status under CONREP
supervision a second time. In June 2012, the program director of CONREP filed a
request that appellant’s outpatient status be revoked. In July 2012, the court, following a
court trial, ordered that appellant’s outpatient status be revoked and that appellant be
returned to Atascadero State Hospital for inpatient treatment. The instant appeal
followed.
       Appellant’s appointed appellate counsel has filed an opening brief which
summarizes the pertinent facts, with citations to the record, raises no issues, and asks that
this court independently review the record. (People v. Wende (1979) 25 Cal.3d. 436.)
Appellant submitted a written response to this court’s invitation to submit additional
briefing, but subsequently, at appellant’s request, this court ordered that response
withdrawn. We affirm.

1      All statutory references are to the Penal Code.


                                              2
                               FACTUAL BACKGROUND
Instant Offenses
       On March 15, 2004, appellant’s father was asleep in the living room of his home.
He woke up and felt like he was being punched, but he realized at some point he was
being stabbed. Appellant’s girlfriend, who was also in the room, saw appellant lunge at
his father and begin stabbing him. A short time later, appellant fled and was
subsequently arrested at a nearby restaurant. He had a knife in his possession that had
what appeared to the arresting officer to be blood on it. After his arrest, appellant
admitted to the officer that he stabbed his father.
Revocation of Outpatient Status
       The conditions of appellant’s outpatient release included the following: He could
have no contact with his son and his son’s mother, who was appellant’s ex-girlfriend,
until after he completed a parenting class, at which point he could visit with his son and
ex-girlfriend, but only on a supervised basis at the CONREP facility. Thereafter,
however, appellant visited his ex-girlfriend and son at his ex-girlfriend’s home on
multiple occasions.
                                       DISCUSSION
       Following independent review of the record, we have concluded that no
reasonably arguable legal or factual issues exist.
                                      DISPOSITION
       The judgment is affirmed.




                                              3